AdaMS, Judge,
.delivered the opinion of-the court.
This was an action for double damages, brought under the statute, (§ 43, 1 Wagn. Stat., 310) for killing a cow belonging to plaintiff.
The cow was killed by the defendant’s cars, at a point where the road runs along or adjoining a timbered inclosure. Judgment was rendered in favor of the plaintiff for double damages, and the defendant has appealed to this court.
Two questions were raiáed ; first, was the defendant bound to fence its track where it passes through or adjoining timbered iuclosnres ; and. second, can the plaintiff sne in his own name, or must the snit be brought in the name of the State?
Both of these questions have-boon settled by this court, and " we-are satisfied that they have been properly considered and determined.
.The defendant was bound to fence its road where it passes through or adjoining timbered inclosures, and the suit was properly brought in the name of the plaintiff. (See Hudson vs. St. L., K. C. & N. R. R. Co.; 53 Mo., 525; Slattery vs. St. L., K. C. & N. R. R., 55 Mo., 362; Fickle vs. St. L. K. C. & N. R. R. Co., 54 Mo., 220; Seaton vs. Chicago, E. I. & P. R. R. Co., 55 Mo., 416.)
Let the judgment be affirmed ;
all the judges concur.